DETAILED ACTION
Claims 1-8, 10-13, 15-21 and 25 are pending. Claims 9, 14, 22-24 and 26-30 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "current time" in claims 3 and 17 is a relative term which renders the claim indefinite.  The term "current time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-11, 15 and 25 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Yang et al. (US20210051536, Yang hereinafter).
As to claim 1: Yang discloses a measurement method of a non-connected state user-side device, comprising: acquiring, by the user-side device, non-connected state measurement configuration information (see at least paragraph [0035], [0043] and Fig. 2, in the part 201, a terminal acquires measurement configuration information, the measurement configuration information including a measurement configuration of the terminal in a disconnected state.); 
performing, by the user-side device, a non-connected state measurement according to the non-connected state measurement configuration information (see at least paragraph [0037]-[0038], [0043] and Fig. 2, in the part 202, the terminal acquires a measurement result according to the measurement configuration. The terminal in the disconnected state may measure a network signal according to the measurement configuration information to acquire the measurement result.). 
As to claim 10: Yang discloses the method according to claim 1. Yang further discloses wherein the acquiring by the user-side device the non-connected state measurement configuration information comprises: acquiring, by the user-side device, preset non-connected state measurement agreement information (see at least paragraph [0036,] the measurement configuration information may be preset measurement configuration information.); 
generating, by the user-side device, the non-connected state measurement configuration information according to the non-connected state measurement agreement information (see at least paragraph [0035], [0043] and Fig. 2, in the part 201, a terminal acquires measurement configuration information, the measurement configuration information including a measurement configuration of the terminal in a disconnected state.), in the case that the non-connected state measurement agreement information instructs the user-side device to perform the non-connected state measurement (see at least paragraph [0061] the terminal may be accurately instructed by the measurement configuration information to make measurement to acquire the measurement result.). 
As to claim 11: Yang discloses a measurement method of a non-connected state user-side device, comprising: acquiring, by the user-side device, non-connected state measurement preference information or capability information (see at least paragraph [0035], [0043], [0045] and Fig. 2, in the part 201, a terminal acquires measurement configuration information, the measurement configuration information including a measurement configuration of the terminal in a disconnected state. The measurement configuration information includes a triggering event (interpreted as preference information) of measurement reporting.); 
indicating to a network-side device, by the user-side device, whether the user-side device is capable of performing a non-connected state measurement or whether the user-side device expects to perform a non-connected state measurement (see at least paragraph [0037]-[0038], [0043], [0047] and Fig. 2, in the part 202, the terminal acquires a measurement result according to the measurement configuration. The terminal in the disconnected state may measure a network signal according to the measurement configuration information to acquire the measurement result. The operation that the terminal reports the measurement result includes that: the terminal transmits indication information to the network device, the indication information being used to indicate the measurement result.). 
As to claim 15: Yang discloses a measurement apparatus of a non-connected state user-side device, comprising: a memory (see at least paragraph [0110], memory), a see at least paragraph [0110], processor) and a computer program stored in the memory and executable on the processor, and the computer program is executed by the processor to: acquire non-connected state measurement configuration information (see at least paragraph [0035], [0043] and Fig. 2, in the part 201, a terminal acquires measurement configuration information, the measurement configuration information including a measurement configuration of the terminal in a disconnected state.); 
perform a non-connected state measurement according to the non-connected state measurement configuration information (see at least paragraph [0037]-[0038], [0043] and Fig. 2, in the part 202, the terminal acquires a measurement result according to the measurement configuration. The terminal in the disconnected state may measure a network signal according to the measurement configuration information to acquire the measurement result.). 
As to claim 25: Yang discloses a measurement apparatus of a non-connected state user-side device, comprising: a memory (see at least paragraph [0110], memory), a processor (see at least paragraph [0110], processor) and a computer program stored in the memory and executable on the processor, and the computer program is executed by the processor to perform the measurement method according to claim 11 (see the rejection of claim 11 above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US20210051536, Yang hereinafter) in view of Hong et al. (US20190037425, Hong hereinafter).

As to claim 8: Yang discloses the method according to claim 1. Yang does not explicitly disclose wherein the acquiring by the user-side device the non-connected state measurement configuration information comprises: acquiring, by the user-side device, a group ID to which the user-side device belongs; acquiring, by the user-side device, the non-connected state measurement configuration information corresponding to the group ID; wherein the group ID is allocated by a network side device; or the group ID is obtained by taking a modulus of an International Mobile Subscriber Identity (IMSI) or a resume ID of the user-side device. 
However Hong discloses wherein the acquiring by the user-side device the non-connected state measurement configuration information comprises: acquiring, by the user-side device, a group ID to which the user-side device belongs (see at least paragraph [0121], the IDLE mode measurement configuration information may include cellGlobalId.); 
see at least paragraph [0121], the IDLE mode measurement configuration information may include cellGlobalId.); 
wherein the group ID is allocated by a network side device; or the group ID is obtained by taking a modulus of an International Mobile Subscriber Identity (IMSI) or a resume ID of the user-side device (see at least paragraph [0127], the terminal may add one or more pieces of the identification information to the IDLE mode measurement result information and then report the IDLE mode measurement result information to the base station.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a global cell ID within the IDLE mode measurement, as taught by Hong, into the invention of Yang in order to reduce a SCell setup delay so that the terminal may quickly perform SCell configuration after transitioning from the RRC IDLE mode (state) to the RRC Connected state (see Hong, paragraphs [0053]).

Allowable Subject Matter
Claims 2, 4-7, 12-13 and 16, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TSUBOI et al. (US 20180227972) discloses Terminal Device, Base Station Device, Communication System, Measurement Method, and Integrated Circuit.
Uchiyama et al. (US 20170055202) discloses DEVICE.
Jung et al. (US 20120076041) discloses Apparatus and Method for Reporting Measurement Result in Wireless Communication System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464